DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 03/24/2021. Claims 1, 3-8, 10-15, 17-23 are pending in the instant application. Claims 2, 9 and 16 have been canceled. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see page 9, filed 03/24/2021, with respect to prior art rejections under 35 U.S.C. 103, have been fully considered and in view of the current amendments, the rejection(s) have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 2-9, 10-15, 17-23 are allowed. These claims have been renumbered as 1-20.
Prior art reference Tomlin et al. (US 9652892 B2) discloses “a see-through display including a plurality of at least partially transparent pixels, the method comprising: displaying an image of a virtual object with an object subset of the plurality of at least partially transparent pixels by directing additive image light to a user eye via the object subset of the plurality of at least partially transparent pixels such that the virtual object appears in front of a real-world background when viewed through the see-through display; and creating an illusion of a virtual shadow with a shadow subset and a neighboring background subset of the plurality of at least partially transparent pixels by not directing additive image light to the user eye via the shadow subset while directing additive image light to the user eye via the neighboring background subset in a vignette pattern displayed with greater brightness adjacent the virtual shadow and displayed with decreasing brightness away from the virtual shadow such that the virtual shadow appears to result from a spotlight that is fixed relative to a vantage point of the see-through display.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… one or more computers; and
one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
capturing, by a computing device, video data that includes multiple video frames that each include a representation of a face of a user while activating multiple light sources according to a predetermined lighting pattern;
for each of the multiple video frames that each include the representation of the face of the user, analyzing, by the computing device, the representation of the face of the user in the respective video frame and the respective predetermined lighting pattern active during capture of the respective video frame wherein analyzing the representation of the face of the user in the respective video frame and the respective predetermined lighting pattern active during capture of the respective video frame comprises analyzing shadow patterns on each of the respective video frames: and
based on analyzing, for each of the multiple video frames, the representation of the face of the user in the respective video frame and the respective predetermined lighting pattern active during capture of the respective video frame, determining, by the computing device, whether the face of the user is that of a live person or a static image., wherein determining whether the face of the user is that of a live person or a static image is based on the shadow patterns on each of the respective video frames.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190156574 A1

US 9489102 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665